Citation Nr: 1403970	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-26 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for traumatic brain injury, also claimed as cognitive disorder, dysphasia, aphasia, and visual disturbances.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to July 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a video conference hearing in October 2013, but later canceled his request. There is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for an initial compensable rating for traumatic brain injury, also claimed as cognitive disorder, dysphasia, aphasia, and visual disturbances; therefore, there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met, and the Board has no further jurisdiction in the matter of entitlement to an initial compensable rating for traumatic brain injury, also claimed as cognitive disorder, dysphasia, aphasia, and visual disturbances.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  
The issue of entitlement to an initial compensable rating for traumatic brain injury, also claimed as cognitive disorder, dysphasia, aphasia, and visual disturbances was developed for appellate consideration.  In correspondence dated October 7, 2013, and received by the RO on October 10, 2013, the Veteran indicated that he wished to withdraw his appeal as to an initial compensable rating for traumatic brain injury, also claimed as cognitive disorder, dysphasia, aphasia, and visual disturbances.  Due to the withdrawal of this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal as to entitlement to an initial compensable rating for traumatic brain injury, also claimed as cognitive disorder, dysphasia, aphasia, and visual disturbances, is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


